Name: Commission Regulation (EC) No 2219/94 of 13 September 1994 determining the overrun in the Community maximum guaranteed area under cotton and the reduced aid for small cotton producers for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 14. 9 . 94 Official Journal of the European Communities No L 239/3 COMMISSION REGULATION (EC) No 2219/94 of 13 September 1994 determining the overrun in the Community maximum guaranteed area under cotton and the reduced aid for small cotton producers for the 1993/94 marketing year whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1152/90 of 27 April 1990 instituting a system of aid in favour of small cotton producers ('), as amended by Regulation (EEC) No 2054/92 (2), and in particular Article 7 (2) thereof, Whereas, pursuant to Article 7 (2) of the abovementioned Regulation , the Commission is to record any overrun in the Community maximum guaranteed area and is to determine the resulting reduction in the aid ; whereas, on the basis of information received from the producer Member States, the Commission has recorded an overrun for the 1993/94 marketing year in the maximum guaran ­ teed area determined by Commission Regulation (EEC) No 2048/90 of 18 July 1990 laying down detailed rules for the application of the system of aid in favour of small cotton producers (3), as last amended by Regulation (EC) No 1908/94 (4); whereas that overrun should therefore be determined and, using the formula laid down in Article 9 (2) of Regulation (EEC) No 2048/90, the reduced aid for that marketing year should be determined as indicated below : HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the overrun in the Community maximum guaranteed area under cotton referred to in Article 7 (2) of Regulation (EEC) No 1152/90 shall be 120 651 hectares. Article 2 For the 1993/94 marketing year, the aid reduced pursuant to Article 7 (2) of Regulation (EEC) No 1 1 52/90 shall be ECU 93,10 per hectare. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 116, 8 . 5. 1990, p. 1 . (2) OJ No L 215, 30 . 7. 1992, p. 13 . (3) OJ No L 187, 19 . 7. 1990, p. 29 . (4) OJ No L 194, 29 . 7. 1994, p. 32 .